DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges Applicant’s claim for foreign priority under 35 U.S.C. 119 (d) and confirms receipt of the certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The Examiner submits that claim 1 is unclear as to for what “first image data for the target area captured by the first sensor and second image data for the target area captured by the second sensor” forms a basis on lines 4 and 5. Claims 2-8 are indefinite because they depend on claim 1 and fail to cure its indefinite limitations. The Examiner will interpret claim 1 as if the analysis result is based on “first image data for the target area captured by the first sensor and second image data for the target area captured by the second sensor.” If this is how Applicant intended the limitation to read, the Examiner suggests the following amendment:



generate a first analysis result based on:
a size of a partial area of a target area when the partial area is captured by only one of a first sensor or a second sensor,and
first image data for the target area captured by the first sensor and second image data for the target area captured by the second sensor;
…”

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: On line 1 (preamble) of both claims, the Examiner suggests deleting “A” from “A processing circuitry”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6,9,10, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobashiri (US 2020/0366843).
	As to claim 1, Kobashiri teaches

generate first final image data or second final image data by using the first image data and the second image data ([0173]-[0178]), based on the first analysis result ([0166] and [0167]), 
wherein a difference between the first final image data and the second final image data is based on a difference between a first characteristic of the first sensor and a second characteristic of the second sensor (Figs. 4,5A, and 5B, monochrome-image capturing (luminance) vs. color image-capturing). 
 	As to claim 2, Kobashiri teaches the processing circuitry of claim 1, wherein the processing circuitry is further configured to generate the first analysis result by determining whether the size of the partial area is smaller than a reference size ([0166] and [0167] – 50% occlusion percentage). 
	As to claim 3, Kobashiri teaches the processing circuitry of claim 1, wherein 
the first characteristic is based on a first function of the first sensor (Fig. 5B); and 
the second characteristic is based on a second function of the second sensor different from the first function (Fig. 5A). 
	As to claim 4, Kobashiri teaches the processing circuitry of claim 3, wherein 
the first function includes obtaining color information of the target area (Fig. 5B, color imaging); and 

	As to claim 5, Kobashiri teaches the processing circuitry of claim 4, wherein the processing circuitry is further configured to: 
generate the first final image data by mapping a portion of the first image data onto the second image data when the first analysis result indicates that the size of the partial area is smaller than a reference size ([0167]; [0173]-[0178]); and 
generate the second final image data by mapping a portion of the second image data onto the first image data when the first analysis result indicates that the size of the partial area is greater than the reference size ([0166]; [0173]-[0178]). 
	As to claim 6, Kobashiri teaches the processing circuitry of claim 1, wherein 
the first characteristic is based on a first performance for a third function of the first sensor; and 
the second characteristic is based on a second performance for the third function of the second sensor different from the first performance (Figs. 5A and 5B; {The Examiner interprets the third function as luminance measurement (note claim 6 depends on claim 1, which does not establish the first and second functions), where luminance is measured via white filters on the monochrome imaging sensor and luminance is measured via green filters on the color imaging sensor. Note, also, that it is known in the prior art to use sensed light through a green color filter to measure luminance.}). 
	As to claim 9, Kobashiri teaches a processor (Fig. 4, image processing unit “120”) which is configured to execute an instruction stored in a memory, wherein the instruction, when executed by the processor ([0401]), causes the processor to: 

generate first final image data by mapping a portion of the first image data onto the second image data or generate second final image data by mapping a portion of the second image data onto the first image data based on the first analysis result ([0166]; [0167]; and [0173]-[0178]). 
	As to claim 10, Kobashiri teaches the processor of claim 9, wherein the processor is further configured to execute the instruction to generate the first analysis result by determining 
whether the size of the partial area is smaller than a reference size ([0166] and [0167] – 50% occlusion percentage). 
	As to claim 16, Kobashiri teaches
generate an analysis result ([0163]) based on first image data for a first area (Fig. 10, portion of occlusion region that is not captured by one of the monochrome imaging sensor and color imaging sensor and a portion of the total capturing region that reaches both the monochrome imaging sensor and color imaging sensor) captured at a first position (Fig. 3B) and second image data for a second area (Fig. 10, portion of occlusion region that is not captured by the other of the monochrome imaging sensor and color imaging sensor and a portion of the total capturing region that reaches both the monochrome imaging sensor and color imaging sensor) See explanations of the first and second areas above.); and 
generate first final image data by mapping first partial data of the first image data onto the second image data or generate second final image data mapping second partial data of the second image data onto the first image data, based on the analysis result ([0166];[0167]; and [0173]-[0178]). 
	As to claim 17, Kobashiri teaches the processing circuitry of claim 16, wherein processing circuitry is further configured to generate the analysis result by determining a number of image blocks among first image blocks of the first image data not corresponding to second image blocks of the second image data (Fig. 11; [0161]-[0167]). 
	As to claim 18, Kobashiri teaches the processing circuitry of claim 16, wherein the processing circuitry is configured to: 
generate the first final image data of a first final image, the first final image indicating the second area; and 
generate the second final image data of a second final image, the second final image indicating the first area ([0173]-[0178]). 
 	As to claim 19, Kobashiri teaches the processing circuitry of claim 16, wherein each of the first partial data of the first image data and the second partial data of the second image 
data is associated with the portion of the first area (Fig. 7; [0173]-[0178]; {The first and second partial data is associated with the portion of the first area in that both are used to create the composite image, which includes the portion of the first area.}). 
	As to claim 20, Kobashiri teaches the processing circuitry of claim 16, wherein the first area includes the second area (See explanations of the first and second areas above in claim 16.).
s 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichihashi et al. (US 2019/0259139).
As to claim 9, Ichihashi et al. teaches a processor (Fig. 2, image processing unit “30”) which is configured to execute an instruction stored in a memory, wherein the instruction, when executed by the processor ([0144]), causes the processor to: 
generate a first analysis result (Fig. 12, step “ST22”) based on a size of a partial area of a target area ([0081] and [0082]; {Note that Ichihashi et al. uses distance to the subject as a proxy for the degree of occlusion associated with the monochrome and color imaging sensors.}) when the partial area is included in only one of first image data for the target area (Fig. 4) captured at a first position or second image data captured at a second position different from the first position (Fig. 1(b)); and 
generate first final image data by mapping a portion of the first image data onto the second image data or generate second final image data by mapping a portion of the second image data onto the first image data based on the first analysis result ([0081] and [0082]). 
	As to claim 10, Ichihashi et al. teaches the processor of claim 9, wherein the processor is further configured to execute the instruction to generate the first analysis result by determining 
whether the size of the partial area is smaller than a reference size ([0081] and [0082]; {Note that Ichihashi et al. uses distance to the subject as a proxy for the degree of occlusion associated with the monochrome and color imaging sensors.}). 
	 



Allowable Subject Matter
Claims 7,8, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, however, that the allowability of claims 7 and 8 is contingent on overcoming the rejection under 35 U.S.C. 112(b) above. 
The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claims 7,11, and 12, the prior art fails to disclose utilizing analysis results of both the size and luminance of a partial area (occlusion area for an image sensor) to determine whether to generate first or second final image data. Ichihashi et al. discloses using the luminance difference between the color and monochrome images to determine which of the images is to be used as the reference image (Fig. 15). However, Fig. 15 appears to be a separate embodiment from Fig. 12, and Ichibashi et al. does not suggest that the processing of Figs. 12 and 15 may be used together. As to claim 8, the prior art fails to disclose extending the analysis and image generation selection features of the claims to more than two image sensors. The prior art is known to account for occlusion in imaging systems with more than two sensors (Shimura et al. – US 2012/0262607). However, it does not disclose selecting an image generation method based on the degree of occlusion. 
As to claims 13-15, the prior art fails to disclose utilizing analysis results of both the size of and distance to a partial/occlusion area to determine whether to generate first or second final image data. Kobashiri discloses the analysis of the size of an occlusion region for an image sensor of two image sensors and the parallax angle between those image sensors. However, parallax is different from the distance to the occlusion area. Furthermore, Ichihashi et al. discloses using distance to an occluding subject to determine whether to generate first or second 
   
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US # 10,445,890) and Chou et al. (US 2017/0366795) each discloses a stereo imaging system that accounts for occlusion when combining images. However, both uses the occlusion position to properly align the images, not the degree of occlusion. Yokokawa et al. (US 2020/0112705), a reference commonly-owned with Kobashiri and Ichihashi et al., discloses a stereo imaging system that accounts for occlusion when generating a composite image. However, like Wang et al. and Chou et al., it does not account for the degree of occlusion to determine how to generate a composite image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571) 272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/11/2021